Citation Nr: 1624410	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 30 percent for headaches.

3.  Entitlement to an effective date prior to January 15, 2015, for the assignment of a 50 percent rating for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to September 1988.

In November 2008, a Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for headaches, and assigned a 0 percent rating, effective May 23, 2008.  The RO confirmed and continued an earlier decision denying service connection for pes planus.  The Veteran disagreed with those decisions, and this appeal ensued.  

In February 2014, during the course of the appeal, the Board of Veterans' Appeals (Board) granted the Veteran's claim of entitlement to service connection for pes planus.  The Board remanded the issue of entitlement to an initial compensable rating for headaches.  A July 2014 rating decision increased the rating for headaches to 30 percent, effective March 23, 2008.  However, that was not a full grant of benefits sought on appeal and the case was returned to the Board for further appellate action.


REMAND

In October 2012, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  The Veteran testified that his headaches were responsible, in part, for the termination of his employment.  His employment records have not been associated with the record.  

Following the Board's February 2014 remand, the Veteran filed a claim for VA vocational rehabilitation.  Medical records obtained pursuant to the remand, such as that dated in January 2015, show that the Veteran was working with the VA Vocational Rehabilitation service in an effort to obtain employment.  The Veteran's Vocational Rehabilitation and Education folder has not been associated with the record.  

An April 2014 rating decision assigned a 0 percent rating for pes planus, effective May 23, 2008.  A June 2015 rating decision increased the rating for pes planus to 50 percent, effective January 5, 2015, and denied service connection for a low back disability.  

In September 2015, the Veteran submitted a notice of disagreement with the denial of service connection for a low back disability and with the January 5, 2015, effective date for a 50 percent rating for headaches.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for a low back disability and entitlement to an effective date earlier than January 5, 2015, for the assignment of a 50 percent rating for pes planus.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of those claims.  If a timely substantive appeal is received, return the case to the Board.  

2.  Associate the Veteran's Vocational Rehabilitation and Education folder with the record.  

3.  Ask the Veteran to identify the names and addresses of any employers since 2008.  Also request the dates of employment with each employer and that he complete a release for information.  Then, ask those employers for information regarding the Veteran's employment, to include reason for leaving employment, and work attendance history, if available.  Request that the Veteran provide any employment records in his possession which address that information.  Efforts to obtain records of the Veteran's employment with any federal entity must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of any federal employment records must be verified by each federal department or agency from whom they are sought.  If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact and that he may submit any records he has to VA.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c), (e) (2015).

4.  Schedule the Veteran for a VA headaches examination.  The examiner must review the claim file and should note that review in the report.  The examiner should describe the frequency and severity of headaches experienced by the Veteran.  The examiner should provide an opinion as to the level of occupational impairment caused by headaches.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

